ORDER (Granting Appellant’s Motion to Withdraw Petition)
PER CURIAM.
ORDER
The appellant filed a Motion to Withdraw Petition on Friday, May 6, 2016, seeking to withdraw her Petition for Permission to Stay Trial, which has since concluded. See HCN R. App. P. 8, available at http://www.ho-chunknation.com/ government/judiciary/judicial-rules.aspx. In the April 29, 2016 Petition, the appellant failed to request a stay pursuant to *245HCN R. App. P. 7(c) of that portion of the interim judgment that set trial. Therefore, this Court appropriately denied appellant’s interlocutory request due to the deficiency and awaited the appellee’s answer before addressing the substantive merits of the appeal. Id., Rule 8; see also Decision (Declining to Delay Trial & Granting Appellant’s Pet. To Waive Filing Fee & Costs); SU 16-02 (HCN S.Ct., May 2, 2016). The Court now grants appellant’s Motion to Withdraw Petition.
MOTION GRANTED.
EGI HESKEKJET.